DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 20, 2020 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of Manufacturing Display Device With Lateral Wiring.
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-13) in the reply filed on September 13, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl (US 2014/0367705) in view of Maeda (US 2020/0098963).
	Claim 1, Bibl discloses (Figs. 2C, 3A, 5C, 8A-8B) a method of manufacturing a display device, the method comprising: 	providing a substrate (102, substrate, Para [0045]) and at least one light-emitting element (400, array of micro-LED devices, Para [0057]), wherein 	the substrate comprises at least one sub-pixel (108, sub pixels, two 400 for each sub pixels, Para [0077]) and a first wiring (T1/T2 have wiring for dual 400s, Para [0045]) disposed for the sub-pixel, and 	the at least one light-emitting element comprises a lower surface (lower surface of 400), a lateral surface (lateral surface of 400), 	a first electrode (142, reflective bank circuit functions as bottom electrode, Para [0052]) disposed on the lower surface (142 is on lower surface of 400), and a second electrode (Fig. 2C, 402 of 400, top contact, Para [0059]) disposed on at least a portion of the lateral surface (402 is on at least a portion of lateral surface of 400); 	mounting the at least one light-emitting element on the substrate and electrically connecting the first electrode to the first wiring (Fig. 5C, 400 mounted to 102 and 142 connected to T1/T2); 	forming a resin member (Fig. 8A, 210, passivation layer, Para [0080]) on the substrate and covering the at least one light-emitting element (210 is on 102 and covers 400 in Fig. 8A); 	exposing an upper portion of the at least one light-emitting element from an upper surface of the resin member such that a portion of the second electrode is exposed by removing an upper portion of the resin member (Fig. 8B, upper portion of 400 and 402 is exposed by etching 210) ; 	Bibl does not explicitly disclose and forming a second wiring on a region of the upper surface of 310, first wiring, Para [0191]) on a region of an upper surface (310formed on upper surface of 214) of a resin member (214, light reflective resin layer, Para [0173]) excluding a portion (portion of 221 of 220A not covered by 310, hereinafter “p1”) of a at least one light-emitting element (220A, first light-emitting element, Para [0193]) exposed from the resin member (p1 exposed from 214) and electrically connecting the second wiring to (310 connected to 221) a second electrode (221, first electrode, Para [0193]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the second wiring of Maeda to the second electrode of Bibl as it allows for a simple driving connection without the use of a wiring board (Maeda, Para [0195]).	Claim 2, Bibl in view of Maeda discloses the method of manufacturing a display device according to claim 1.	Bibl discloses (Figs. 2C, 3A, 5C, 8A-8B) wherein the at least one light-emitting element (400) includes a semiconductor member, (405/409, p-doped layer/n-doped layer, Para [0059]) and wherein the second electrode is disposed around the semiconductor member in a top view (Fig. 3A, 402 would be disposed around 405/409 from a top view since it covers it).	Claim 3, Bibl in view of Maeda discloses the method of manufacturing a display device according to claim 1.	Bibl discloses (Figs. 2C, 3A, 5C, 8A-8B) wherein the at least one light-emitting element (400) includes a semiconductor member (409, n-doped layer, Para [0059]) having an upper surface (upper surface of 409), and wherein the second electrode is disposed also on a portion of the upper surface of the semiconductor member (402 is disposed on a portion of upper surface of 409).	Claim 4, Bibl in view of Maeda discloses the method of manufacturing a display device according 400 has a quadrangular shape).	Claim 5, Bibl in view of Maeda discloses the method of manufacturing a display device according to claim 2.	Bibl discloses (Figs. 2C, 3A, 5C, 8A-8B) wherein the at least one light-emitting element has a quadrangular shape in a top view (Fig. 3A, 400 has a quadrangular shape).	Claim 6, Bibl in view of Maeda discloses the method of manufacturing a display device according to claim 3.	Bibl discloses (Figs. 2C, 3A, 5C, 8A-8B) wherein the at least one light-emitting element has a quadrangular shape in a top view (Fig. 3A, 400 has a quadrangular shape).	Claim 7, Bibl in view of Maeda discloses the method of manufacturing a display device according to claim 1.	Bibl discloses (Figs. 2C, 3A, 5C, 8A-8B) wherein the at least one light-emitting element comprises a plurality of light-emitting elements (plurality of 400s), and wherein two or more of the light-emitting elements are mounted on the at least one sub-pixel (Fig. 3A, 2 400s for each 108).	Claim 8, Bibl in view of Maeda discloses the method of manufacturing a display device according to claim 2.	Bibl discloses (Figs. 2C, 3A, 5C, 8A-8B) wherein the at least one light-emitting element comprises a plurality of light-emitting elements (plurality of 400s), and wherein two or more of the light-emitting elements are mounted on the at least one sub-pixel (Fig. 3A, 2 400s for each 108).	Claim 9, Bibl in view of Maeda discloses the method of manufacturing a display device according to claim 3.	Bibl discloses (Figs. 2C, 3A, 5C, 8A-8B) wherein the at least one light-emitting element comprises 400s), and wherein two or more of the light-emitting elements are mounted on the at least one sub-pixel (Fig. 3A, 2 400s for each 108).	Claim 10, Bibl in view of Maeda discloses the method of manufacturing a display device according to claim 7.	Bibl discloses (Fig. 13A) wherein the at least one light-emitting element comprises a defective light-emitting element, and the method further comprising, disconnecting the defective light-emitting element (Fig. 13A shows defective 400x which are then removed and repaired by sites 401) from the second wiring (as taught by Maeda).	Claim 11, Bibl in view of Maeda discloses the method of manufacturing a display device according to claim 8.	Bibl discloses (Fig. 13A) wherein the at least one light-emitting element comprises a defective light-emitting element, and the method further comprising, disconnecting the defective light-emitting element (Fig. 13A shows defective 400x which are then removed and repaired by sites 401) from the second wiring (as taught by Maeda).	Claim 12, Bibl in view of Maeda discloses the method of manufacturing a display device according to claim 9.	Bibl discloses (Fig. 13A) wherein the at least one light-emitting element comprises a defective light-emitting element, and the method further comprising, disconnecting the defective light-emitting element (Fig. 13A shows defective 400x which are then removed and repaired by sites 401) from the second wiring (as taught by Maeda).	Claim 13, Bibl in view of Maeda discloses the method of manufacturing a display device according to claim 1.	Bibl discloses (Figs. 2C, 3A, 5C, 6A, 8A-8B) wherein the at least one sub-pixel comprises a plurality of sub-pixels (Fig. 3A, plurality of 108s), 400s), 		wherein in the step of forming the resin member, the resin member covers the plurality of light-emitting elements mounted on the plurality of sub-pixels (Fig. 6A, 210 covers plurality of 400s mounted on plurality of 108s), and wherein in the step of exposing the upper portion, the resin member is divided into each of the sub-pixels (Fig. 6A, 210 divided into sub-piles, Para [0077]).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

			/ISMAIL A MUSE/                                           Primary Examiner, Art Unit 2819